Case 1:19-cv-01540-TNM Document 13-6 Filed 10/01/19 Page 1 of 7




               Exhibit F
                       Case 1:19-cv-01540-TNM Document 13-6 Filed 10/01/19 Page 2 of 7




From:                                           D'Andrea Green
Sent:                                           Thursday, September 5, 2019 9:51 PM
To:                                             cbnwaneri@gmail.com
Cc:                                             Richard Smith; JP Kernisan; Valerie Ramos; Sara Clark
Subject:                                        [1:19-cv-01540-TNM] Nwaneri V. Quinn Emanuel Urquhart & Sullivan LLP - U.S.
                                                District Court of DC
Attachments:                                    Corporate Disclosure Statement.pdf; Notice of Appearance - R. Smith.pdf


VIA EMAIL

Dear Mrs. Nwaneri:

Please see attached Quinn Emanuel’s Corporate Disclosure Statement & Notice of Appearance, e-filed today, September
5, 2019, in the above referenced matter.

Thank you kindly,

D'Andrea Green
Paralegal,
Quinn Emanuel Urquhart & Sullivan, LLP

1300 I Street, NW, Suite 900
Washington, D.C. 20005
202-538-8154 Direct
202.538.8000 Main Office Number
202.538.8100 FAX
dandreagreen@quinnemanuel.com
www.quinnemanuel.com

NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the recipient(s) named above. This message
may be an attorney-client communication and/or work product and as such is privileged and confidential. If the reader of this message is not the intended
recipient or agent responsible for delivering it to the intended recipient, you are hereby notified that you have received this document in error and that any
review, dissemination, distribution, or copying of this message is strictly prohibited. If you have received this communication in error, please notify us immediately
by e-mail, and delete the original message.




                                                                                  1
         Case
          Case1:19-cv-01540-TNM
                1:19-cv-01540-TNM Document
                                   Document13-6 Filed09/05/19
                                            8 Filed   10/01/19 Page
                                                                Page1 3ofof3 7




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


CRYSTAL B. NWANERI,

                       Plaintiff,
    v.

QUINN EMANUEL URQUHART &                               Case No. 1:19-cv-01540-TNM
SULLIVAN, LLP

                       Defendant.


           DEFENDANT QUINN EMANUEL URQUHART & SULLIVAN, LLP’S
                   CORPORATE DISCLOSURE STATEMENT


         As required by Federal Rule of Civil Procedure 7.1 and LCvR 26.1 of the Local Rules of

the United States District Court for the District of Columbia, I, the undersigned, counsel of record

for Defendant Quinn Emanuel Urquhart & Sullivan, LLP (“Quinn Emanuel”), hereby certify that,

to the best of my knowledge and belief, Quinn Emanuel is a privately held limited liability

partnership and no corporation owns ten percent (10%) or more of Quinn Emanuel.

         These representations are made in order that judges of this Court may determine the need

for recusal.
       Case
        Case1:19-cv-01540-TNM
              1:19-cv-01540-TNM Document
                                 Document13-6 Filed09/05/19
                                          8 Filed   10/01/19 Page
                                                              Page2 4ofof3 7




Dated: September 5, 2019                    Respectfully submitted,


                                            /s/ Richard C. Smith
                                            Richard C. Smith (DC Bar No. 498177)
                                            QUINN EMANUEL URQUHART &
                                            SULLIVAN, LLP
                                            1300 I Street NW, Suite 900
                                            Washington, District of Columbia 20005
                                            Tel: (202) 538-8000
                                            Fax: (202) 538-8100
                                            richardsmith@quinnemanuel.com

                                            Attorney for Defendant Quinn Emanuel
                                            Urquhart & Sullivan, LLP




                                        2
        Case
         Case1:19-cv-01540-TNM
               1:19-cv-01540-TNM Document
                                  Document13-6 Filed09/05/19
                                           8 Filed   10/01/19 Page
                                                               Page3 5ofof3 7




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 5th day of September 2019, I filed the foregoing document via

ECF, and caused a copy to be served by email and first class mail on:


                                      Crystal B. Nwaneri
                                         8297 Delhi Rd
                                  North Charleston, SC 29406
                                 Email: cbnwaneri@gmail.com

                                                /s/ Richard C. Smith
         Case
          Case1:19-cv-01540-TNM
                1:19-cv-01540-TNM Document
                                   Document13-6 Filed09/05/19
                                            7 Filed   10/01/19 Page
                                                                Page1 6ofof2 7




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


CRYSTAL B. NWANERI,

                        Plaintiff,
    v.

QUINN EMANUEL URQUHART &                                Case No. 1:19-cv-01540-TNM
SULLIVAN, LLP

                        Defendant.


                                     NOTICE OF APPEARANCE

         PLEASE TAKE NOTICE that Richard C. Smith of Quinn Emanuel Urquhart & Sullivan,

LLP, with offices located at 1300 I St., NW, Suite 900, Washington, D.C. 20005, hereby appears

on behalf of Plaintiff Quinn Emanuel Urquhart & Sullivan, LLP, in the above-captioned matter.

         I hereby certify that I am admitted to practice before this Court.



Dated: September 5, 2019


                                                     /s/ Richard C. Smith
                                                     Richard C. Smith (DC Bar No. 498177)
                                                     QUINN EMANUEL URQUHART &
                                                     SULLIVAN, LLP
                                                     1300 I Street NW, Suite 900
                                                     Washington, District of Columbia 20005
                                                     Tel: (202) 538-8000
                                                     Fax: (202) 538-8100
                                                     richardsmith@quinnemanuel.com

                                                     Attorney for Defendant Quinn Emanuel
                                                     Urquhart & Sullivan, LLP
        Case
         Case1:19-cv-01540-TNM
               1:19-cv-01540-TNM Document
                                  Document13-6 Filed09/05/19
                                           7 Filed   10/01/19 Page
                                                               Page2 7ofof2 7




                                    CERTIFICATE OF SERVICE

       I hereby certify that on this 5th day of September 2019, I filed the foregoing document via

ECF, and caused a copy to be served by email and first class mail on:

                                      Crystal B. Nwaneri
                                         8297 Delhi Rd
                                  North Charleston, SC 29406
                                 Email: cbnwaneri@gmail.com

                                                /s/ Richard C. Smith
